           Case 9:19-bk-08436-FMD   Doc 35    Filed 04/02/20    Page 1 of 2



                     UNITED STATES BANKRUPTCY COURT
                       MIDDLE DISTRICT OF FLORIDA
                           FORT MYERS DIVISION
                          www.flmb.uscourts.gov

IN RE:
CHAD D. PATRICK and
NELLA C. DECESARE,
                                             CASE NO. 9:19-bk-08436-FMD
                         Debtors.            CHAPTER 13
                                     /

                 DEBTORS’ MOTION TO DETERMINE MORTGAGE
                     FEES, EXPENSES AND/OR CHARGES

      COME NOW Debtors, CHAD D. PATRICK and NELLA C. DECESARE, by

and   through    their   undersigned     counsel,     and      pursuant       to   Rule

3002.1(e), and move the Court to determine whether the fees,

expenses and/or charges claimed by HOME POINT FINANCIAL CORPORATION

(“Creditor”), and identified below are required by the underlying

agreement and applicable nonbankruptcy law.                 The Debtors assert

that the amounts claimed are not required and/or are unreasonably

high and state as follows:

      1.    The Debtors filed a Chapter 13 bankruptcy on September 4,

2019.

      2.    Creditor filed a Proof of Claim for the mortgage debt

secured against the Debtors’ principal residence.

      3.    Creditor noticed fees, expenses or other charges (the

“Notice”) on November 22, 2019.

      4.    This Motion is timely filed as it was filed within one

year after service of the Notice.

      5.   The Notice provides additional fees, expenses, or charges

have been incurred and should be paid to which the Debtors dispute
            Case 9:19-bk-08436-FMD         Doc 35     Filed 04/02/20   Page 2 of 2



as they were unnecessary and/or unreasonably high.                         Specifically,

Creditor is overcharging for the following:

       a.    $650.00 for proof of claim.

       6. Debtors’ payments to the Creditor were current at the time

of filing.

       WHEREFORE, Debtors respectfully request that the Court enter

an order granting the Motion, determining that the fees, expenses

and/or charges are not required by the underlying agreement and

applicable nonbankruptcy law and/or are unreasaonably high, and for

such other and further relief as the Court deems just.

                               CERTIFICATE OF SERVICEU

     I HEREBY CERTIFY that a true and correct copy of the foregoing
has been furnished to the U.S. Trustee, 501 E. Polk Street, Suite
1200, Tampa, FL 33602, Jon M. Waage, Trustee, P.O. Box 25001,
Bradenton, FL 34206-5001, Home Point Financial Corporation c/o D.
Anthony Sottile, Esquire, Sottile & Barille, LLC, 394 Wards Corner
Road, Suite 180, Loveland, OH 45140, Home Point Financial
Corporation c/o Corporation Service Company, Registered Agent, 1201
Hays Street, Tallahassee, FL 332301, Mr. Chad D. Patrick and Ms.
Nella C. Decesare, 2260 Randall Boulevard, Naples, FL 34120, by
first class U.S. Mail, postage fully prepaid or by electronic
notice, this 2nd day of April , 2020.

                                             MILLER, HOLLANDER & JEDA
                                             Attorneys for Debtors
                                             5278 Golden Gate Parkway, Suite 2
                                             Naples, FL 34116
                                             Telephone 239-775-2000
                                             Facsimile 239-775-7953
                                             millerandhollander@comcast.net



                                             By: /S/ RICHARD J. HOLLANDER
                                                  RICHARD J. HOLLANDER
                                                  Florida Bar No. 884900
                                                  MELISSA H. JEDA
                                                  Florida Bar No. 106407
M:\RUTH\C PATRICK.MOTION TO DETERMINE MORTGAGE FEES.wpd
